Case: 21-50769     Document: 00516227993         Page: 1     Date Filed: 03/07/2022




              United States Court of Appeals
                   for the Fifth Circuit
                               _____________                         United States Court of Appeals
                                                                              Fifth Circuit


                                No. 21-50769                                FILED
                                                                        March 7, 2022
                            consolidated with
                                No. 21-50778                           Lyle W. Cayce
                              Summary Calendar                              Clerk
                              _____________


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Francisco Javier Galvan-Silva,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:19-CR-779-2
                            USDC No. 4:21-CR-248-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50769      Document: 00516227993         Page: 2    Date Filed: 03/07/2022




                                    No. 21-50769
                                  c/w No. 21-50778

          Francisco Javier Galvan-Silva appeals his conviction and sentence for
   illegal reentry in violation of 8 U.S.C. § 1326(a) and (b)(2) as well as the
   revocation of the term of supervised release he was serving at the time of the
   offense. He has not briefed, and has therefore abandoned, any challenge to
   the revocation of supervised release or his revocation sentence. See United
   States v. Reagan, 596 F.3d 251, 254-55 (5th Cir. 2010).
          For the first time on appeal, Galvan-Silva contends that the
   enhancement of his sentence pursuant to § 1326(b) was unconstitutional
   because the fact of a prior conviction was not charged and proved to a jury
   beyond a reasonable doubt. He has filed an unopposed motion for summary
   disposition and a letter brief explaining that he raises this issue only to
   preserve it for further review and conceding correctly that it is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States
   v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). Because summary disposition
   is appropriate, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969), Galvan-Silva’s motion is GRANTED, and the district court’s
   judgments are AFFIRMED.




                                         2